DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 21 and 32 are objected to because of the following informalities: Claim 21, line 3 and claim 32, line 7 recite “pH” examiner suggest amending this limitation to - - pH value of the liquid mixture- - .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the values" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the group" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the pKa" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22-23, 25 and 27-31 inherit the objection of their parent claim(s)
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-6, 8-12, 14-16 and 19 of US 10422776 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both set of claims recite the method of preparing a liquid mixture and an eluent preparation device.
Below is chart of the instant claims compared to the claims of US 10422776 B2.
Claim
Instant Application
Claim
US 10422776 B2
21
A method of preparing a liquid mixture, the mixture comprising an acid solution, a base solution, and water, the method comprising: i) calculating with a processor pH at a particular time t from a user- 

A method of preparing a liquid mixture, the mixture comprising an acid solution comprising a volatile acid, a base solution comprising a volatile base, a solvent comprising an organic solvent, and water, the 

The method of claim 21, wherein the gradient function comprises a fraction multiplier that provides predetermined changes in pH over a time period of interest.
8
The method of claim 1, wherein the gradient function comprises a fraction multiplier that provides predetermined changes in pH and/or solvent concentration, each being independent of the other, over a time period of interest.
23
The method according to claim 21, wherein the gradient function is based on the following equation:
y=ys+(yn-ys)x fraction (equation 1) where y is selected from the group consisting of pH and solvent concentration, ys is the value at time 1 and yn is the value at time 2.
2
The method according to claim 1, wherein the gradient function is based on the following equation: y=ys+(yn-ys)x fraction (equation 1) where y is selected from the group consisting of pH and solvent concentration, ys is the value at time 1 and yn is the value at time 2.
24
See claim for formula
9
See patent for formula
25
The method according to claim 21, wherein for a particular pH the % base can be calculated, using interpolation, from values provided in a pH look-up table.
10
The method according to claim 1, wherein for a particular pH or solvent concentration the % base can be calculated, using interpolation, 

The method according to claim 25, wherein the pH look-up table is empirically derived or is calculated from the pKa of the acid.
11
The method according to claim 10, wherein the pH look-up table is empirically derived or is calculated from the pKa of the acid.
27
The method according to claim 26, wherein the pH look-up table provides pH values for a given acid+base percentage, ratio, or relative concentration.
12
The method according to claim 11, wherein the pH look-up table provides pH values for a given acid+base percentage, ratio, or relative concentration.
28
The method according to claim 26, wherein the pH look-up table provides pH values for a given acid+base percentage, ratio, or relative concentration, and temperature.
14
 The method according to claim 11, wherein the pH look-up table provides pH values for a given acid+base percentage, ratio, or relative concentration, solvent concentration and temperature.
29
The method of claim 21, wherein the acid solution includes one or more of maleic acid, citric acid and succinic acid.
4
The method of claim 1, wherein the acid solution includes one or more of maleic acid, citric acid and succinic acid.
30
The method of claim 21, wherein the base solution includes one or more of 

The method of claim 1, wherein the base solution includes one or more of 

The method of claim 21, wherein a computer program is used for determining relative proportions of acid solution, base solution and water.
6
The method of claim 1, wherein a computer program is used for determining relative proportions of acid solution, base solution, solvent and water.
32
An eluent preparation device comprising: i) a liquid mixture preparation device comprising a mixed liquid outlet port and a plurality of inlet ports connected to component sources comprising an acid solution, a base solution, a solvent, and water, and ii) a mixer control unit arranged to control the relative component proportions supplied through the inlet ports of the liquid mixture preparation device, wherein the mixer control unit is configured to i) calculate pH as a function of time t from a gradient 

An eluent preparation device comprising i) a liquid mixture preparation device comprising a mixed liquid outlet port and a plurality of inlet ports connected to component sources comprising an acid solution comprising a volatile acid, a base solution comprising a volatile base, a solvent comprising an organic solvent, and water, and ii) a mixer control unit arranged to control the relative component proportions supplied through the inlet ports of the liquid mixture preparation device, wherein the mixer control unit is 

A liquid chromatography system comprising the eluent preparation device of claim 32.
19
A liquid chromatography system comprising the eluent preparation device of claim 15.
34
The liquid chromatography system of claim 32 wherein the system comprises a low-pressure mixing system.
16
The liquid chromatography system of claim 15 wherein the system comprises a low-pressure mixing system.
35
The liquid chromatography system of claim 32 wherein the system 

The liquid chromatography system of claim 15 wherein the system 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/GEDEON M KIDANU/Examiner, Art Unit 2861                                                                                                                                                                                                        
/DAVID Z HUANG/Primary Examiner, Art Unit 2861